     Case 4:20-cv-00203 Document 13 Filed on 05/21/20 in TXSD Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

CHARLES ROBERT MASON II,      )
                              )
      Plaintiff,              )
                              )                    CIVIL ACTION
vs.                           )
                              )                    FILE No. 4:20-cv-00203
AMC ENTERTAINMENT HOLDINGS,)
INC., AMC ENTERTAINMENT, INC. )
and AMERICAN MULTI-CINEMA,    )
INC.,                         )
                              )
      Defendants.             )

                              NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that all claims pending in this matter have been

resolved to the satisfaction of Plaintiff and Defendants. Plaintiff hereby respectfully

requests that this Court allow sixty (60) days within which to complete the settlement,

during which time Plaintiff requests that the Court retain jurisdiction over this matter until

fully resolved between the parties. Should Plaintiff not move to reinstate the case, or seek

other Court intervention in the next sixty (60) days, Plaintiff requests the Court dismiss this

case with prejudice at that time.

                                           Dated: May 21, 2020.

                                           Respectfully submitted,

                                           /s/Craig J. Ehrlich
                                           Craig J. Ehrlich
                                           Attorney-in-Charge for Plaintiff
                                           Southern District of Texas ID No. 2582051
                                           Ehrlich & Schapiro, LLC
                                           1123 Zonolite Road, N.E., Suite 8-B
                                              1
     Case 4:20-cv-00203 Document 13 Filed on 05/21/20 in TXSD Page 2 of 2




                                         Atlanta, Georgia 30306
                                         Tel: (404) 365-4460
                                         Fax: (855) 415-2480
                                         craig@ehrlichlawoffice.com

                            CERTIFICATE OF SERVICE

      I certify that on May 21, 2020 I filed the within and foregoing Notice of Settlement

using the CM/ECF System for the federal District Court for the Southern District of Texas,

resulting in a true and correct copy of the same to be delivered via electronic mail as

follows:

M. Brett Burns, Esq.
Hunton Andrews Kurth LLP
50 California Street, Suite 1700
San Francisco, California 94111
Fax: (414) 975-3701
mbrettburns@hunton.com

                                         /s/Craig J. Ehrlich
                                         Craig J. Ehrlich




                                            2
